Exhibit 10.2

LOAN AGREEMENT

Dated as of July 30, 2015

between

MARSH LANE SURGICAL HOSPITAL, LLC,

as Borrower

and

LEGACYTEXAS BANK,

as Lender



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

  Definitions      1   

Section 1.2

  Accounting Matters      14   

Section 1.3

  Other Interpretive Provisions      14   

Section 1.4

  Times of Day      15   

ARTICLE II LOANS AND ADVANCES

     15   

Section 2.1

  Term Loan      15   

Section 2.2

  General Provisions Regarding Interest; Etc      16   

Section 2.3

  Use of Proceeds      19   

Section 2.4

  Evidence of Debt      19   

ARTICLE III PAYMENTS AND FEES

     19   

Section 3.1

  Method of Payment      19   

Section 3.2

  Prepayments      20   

Section 3.3

  Taxes      21   

ARTICLE IV SECURITY

     22   

Section 4.1

  Collateral      22   

Section 4.2

  Setoff      22   

ARTICLE V CONDITIONS PRECEDENT

     23   

Section 5.1

  Conditions Precedent to Effectiveness      23   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     25   

Section 6.1

  Organizational Existence      25   

Section 6.2

  Financial Statements; Etc      25   

Section 6.3

  Action; No Breach      25   

Section 6.4

  Operation of Business      25   

Section 6.5

  Litigation and Judgments      26   

Section 6.6

  Rights in Property; Liens      26   

Section 6.7

  Enforceability      26   

Section 6.8

  Approvals      26   

Section 6.9

  Debt      26   

Section 6.10

  Taxes      26   

Section 6.11

  Use of Proceeds; Margin Securities      26   

Section 6.12

  ERISA      27   

Section 6.13

  Disclosure      27   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 6.14

  Subsidiaries, Ventures, Etc      27   

Section 6.15

  Agreements      27   

Section 6.16

  Compliance with Laws      27   

Section 6.17

  Investment Company Act; Other Regulations      27   

Section 6.18

  Financial Solvency      28   

Section 6.19

  Environmental Matters      28   

Section 6.20

  Intellectual Property      29   

Section 6.21

  Compliance with Health Care Laws      29   

ARTICLE VII AFFIRMATIVE COVENANTS

     30   

Section 7.1

  Reporting Requirements      30   

Section 7.2

  Maintenance of Existence; Conduct of Business      32   

Section 7.3

  Maintenance of Property      32   

Section 7.4

  Taxes and Claims      32   

Section 7.5

  Insurance      33   

Section 7.6

  Inspection Rights      33   

Section 7.7

  Keeping Books and Records      33   

Section 7.8

  Compliance with Laws; Maintenance of Licenses      33   

Section 7.9

  Health Care Law Compliance      33   

Section 7.10

  Health Care Law and Requirements      34   

Section 7.11

  Compliance with Agreements      34   

Section 7.12

  Further Assurances      35   

Section 7.13

  ERISA      35   

Section 7.14

  Depository Relationship      35   

Section 7.15

  Use of Proceeds      35   

Section 7.16

  Corporate Compliance Program      35   

Section 7.17

  Health Care Notices      35   

Section 7.18

  Post-Closing Covenant      36   

ARTICLE VIII NEGATIVE COVENANTS

     37   

Section 8.1

  Debt      37   

Section 8.2

  Limitation on Liens      37   

Section 8.3

  Mergers, Acquisitions, Etc      38   

Section 8.4

  Restricted Payments      38   

Section 8.5

  Loans and Investments      39   

Section 8.6

  Limitation on Issuance of Equity      39   

Section 8.7

  Transactions With Affiliates      39   

Section 8.8

  Disposition of Assets      39   

Section 8.9

  Sale and Leaseback      40   

Section 8.10

  Prepayment of Debt      40   

Section 8.11

  Nature of Business      40   

Section 8.12

  Environmental Protection      40   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 8.13

  Accounting      40   

Section 8.14

  No Negative Pledge      40   

Section 8.15

  Pledge of Equity Interests of Borrower      40   

Section 8.16

  Additional Subsidiaries      41   

Section 8.17

  Amendment of Certain Documents      41   

ARTICLE IX FINANCIAL COVENANTS

     41   

Section 9.1

  Fixed Charge Coverage Ratio      41   

Section 9.2

  Days Cash on Hand      42   

ARTICLE X DEFAULT

     42   

Section 10.1

  Events of Default      42   

Section 10.2

  Remedies Upon Default      44   

Section 10.3

  Performance by Lender      44   

ARTICLE XI MISCELLANEOUS

     45   

Section 11.1

  Expenses      45   

Section 11.2

  INDEMNIFICATION      45   

Section 11.3

  Limitation of Liability      46   

Section 11.4

  No Duty      46   

Section 11.5

  Lender Not Fiduciary      46   

Section 11.6

  Equitable Relief      47   

Section 11.7

  No Waiver; Cumulative Remedies      47   

Section 11.8

  Successors and Assigns      47   

Section 11.9

  Survival      47   

Section 11.10

  Amendments      47   

Section 11.11

  Notices      47   

Section 11.12

  Governing Law; Venue; Service of Process      48   

Section 11.13

  Counterparts      48   

Section 11.14

  Severability      48   

Section 11.15

  Headings      48   

Section 11.16

  Participations; Etc      48   

Section 11.17

  Construction      48   

Section 11.18

  Independence of Covenants      49   

Section 11.19

  WAIVER OF JURY TRIAL      49   

Section 11.20

  Maximum Interest Rate      49   

Section 11.21

  USA PATRIOT ACT NOTIFICATION      49   

Section 11.22

  Amendment and Restatement      50   

Section 11.23

  ENTIRE AGREEMENT      50   

 

-iii-



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT (this “Agreement”), dated as of July 30, 2015, is between
MARSH LANE SURGICAL HOSPITAL, LLC, a Texas limited liability company
(“Borrower”), and LEGACYTEXAS BANK, successor to ViewPoint Bank, N.A.
(“Lender”).

R E C I T A L S:

Victory Medical Center Plano, L.P., a Texas limited partnership (“Prior
Borrower”) and Lender previously executed that certain Loan Agreement, dated as
of April 17, 2014 (such agreement, together with all amendments, restatements,
supplements and other modifications prior to the date of this Agreement, the
“Existing Loan Agreement”), whereby Lender made certain loans to Prior Borrower
as set forth therein.

On or prior to the date hereof, Prior Borrower has sold to Borrower, and
Borrower has purchased from Prior Borrower, certain assets of Prior Borrower
(such sale, the “Asset Sale”) pursuant to the Acquisition Documents.

In connection with the Asset Sale, and as a condition precedent to Lender’s
consent thereto, Borrower and Parent each expressly assumed all rights,
obligations and liabilities created or arising under the Existing Loan Agreement
and the other loan documents related thereto pursuant to the Assumption
Agreement.

In connection with the foregoing, Borrower has requested that Lender amend and
restate the Existing Loan Agreement, and Lender is willing to do so upon and
subject to the provisions, terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.1 Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Document
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Section 1.1 or in the provision, section or
recital referred to below:

“Acquisition Documents” means, collectively, that certain Asset Purchase
Agreement, dated as of July 28, 2015, by and among Borrower, Parent, Prior
Borrower, Prior Guarantor, and Lender, and all other instruments, documents,
supplements, and agreements executed and delivered pursuant to or in connection
with the Asset Sale, as each may be amended, modified, renewed, restated,
extended, supplemented, replaced, consolidated, substituted, or otherwise
changed from time to time, subject to Section 8.17.

“Advance” means the advance by Lender to Borrower pursuant to Article II.

 

LOAN AGREEMENT   -1-  



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds twenty percent (20%) or more of any class of voting
stock of such Person; or (c) twenty percent (20%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall Lender be deemed an Affiliate of
Borrower or any of its Subsidiaries or Affiliates.

“Agreement” has the meaning set forth in the introductory paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
waived, supplemented, or otherwise changed, and includes all schedules, exhibits
and appendices attached or otherwise identified therewith.

“Applicable Margin” means 4.00% per annum.

“Applicable Rate” means the sum of (a) the LIBOR Rate plus (b) the Applicable
Margin.

“Asset Sale” shall have the meaning set forth in the recitals hereto.

“Assumption Agreement” means that certain Assumption Agreement, dated as of
July 30, 2015, by and among Borrower, Parent, Prior Borrower, Prior Guarantor,
and Lender, as the same may be amended, modified, restated, renewed, replaced,
extended, supplemented or otherwise changed from time to time.

“Authorization” shall have the meaning set forth in Section 6.21.

“Borrower” means the Person identified as such in the introductory paragraph
hereof, and its successors and assigns.

“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed and, if such day relates to any LIBOR Rate Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank Eurodollar market. Unless otherwise provided, the term
“days” when used herein shall mean calendar days.

“Capital Expenditure” means an expenditure by a Person for an asset capitalized
in accordance with GAAP.

“Capitalized Lease Obligation” means the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.

“Cash Management Agreements” means all agreements governing cash management
accounts, deposit accounts, collection or lockbox services or any other treasury
management services between Borrower and Lender or any Affiliate of Lender.

 

LOAN AGREEMENT   -2-  



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which less than 51% of
all of the equity interests of Borrower (including, without limitation,
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or similar rights of any character with respect thereto, to the
extent exercisable prior to repayment in full of the Obligations) are owned,
directly or indirectly, by Parent.

“Closing Date” means the first date all conditions precedent set forth in
Section 5.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

“Collateral” has the meaning for such term set forth in Section 4.1 of this
Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit A attached hereto, prepared by and executed by a Responsible Officer of
Borrower.

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (g) in the case of any other entity, its organizational and governance
documents and agreements; as each may be amended, modified, renewed, restated,
extended, supplemented, replaced, consolidated, substituted, or otherwise
changed from time to time, subject to Section 8.17.

“Current Maturities of Long Term Debt” means, as of any date of determination,
that portion of Long Term Debt that should be classified as current in
accordance with GAAP.

 

LOAN AGREEMENT   -3-  



--------------------------------------------------------------------------------

“Days Cash on Hand” means, as of the last day of any applicable period of
determination, for Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) the sum of (i) unrestricted cash on hand as of such date plus
(ii) unrestricted short-term investments acceptable to Lender as of such date,
to (b) (i) the sum of total expenses minus total amortization expenses minus
total depreciation expenses, in each case for such period, divided by (ii) the
total number of days in such period.

“Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
Property or services, (d) all Capitalized Lease Obligations of such Person,
(e) all Debt or other obligations of others guaranteed by such Person, (f) all
obligations secured by a Lien existing on Property owned by such Person, (g) any
other obligation for borrowed money or other financial accommodations which in
accordance with GAAP would be shown as a liability on the balance sheet of such
Person, (h) any repurchase obligation or liability of a Person with respect to
accounts, chattel paper or notes receivable sold by such Person, (i) any
liability under a sale and leaseback transaction that is not a Capitalized Lease
Obligation, (j) any obligation under any so-called “synthetic leases”, (k) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments, (l) any obligations under any Hedge Agreement, and (m) all
liabilities of such Person in respect of unfunded vested benefits under any
Plan.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, insolvency, reorganization, fraudulent transfer or conveyance,
suspension of payments, or similar laws affecting the rights or remedies of
creditors generally, as in effect from time to time.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Rate” means the lesser of (a) the Maximum Lawful Rate or (b) the
Applicable Rate plus 2.00%.

“Dollars” and “$” mean lawful money of the United States of America.

“EBITDAR” means, for any period of determination, for Borrower and its
Subsidiaries on a consolidated basis, net income for such period, as determined
in accordance with GAAP, plus (to the extent that such items were deducted in
the calculation of consolidated net income for such period) the sum of
(a) Interest Expense for such period, (b) income taxes (and other taxes of such
Person determined by reference to the income or profits of such Person) for such
period, (c) depreciation for such period, (d) amortization for such period,
(e) rental expense for such period, and (f) extraordinary losses, as approved by
Lender in its sole discretion, for such period.

“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C.

 

LOAN AGREEMENT   -4-  



--------------------------------------------------------------------------------

§ 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.,
the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C.
§ 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.,
as the same may be amended or supplemented from time to time.

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower.

“Event of Default” has the meaning specified in Section 10.1.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect any “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by Borrower or any of the Subsidiaries at the time the Guaranty
of such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Existing Loan Agreement” shall have the meaning set forth in the recitals
hereto.

“Fixed Charge Coverage Ratio” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
ratio of (a) the sum of (i) EBITDAR minus (ii) non-financed Capital Expenditures
to (b) the sum of (i) Current Maturities of Long Term Debt plus (ii) cash
Interest Expense plus (iii) cash Taxes plus (iv) dividends and other
distributions made pursuant to Section 8.4 plus (v) rental expense, in each case
determined for the applicable measurement period then ending.

 

LOAN AGREEMENT   -5-  



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Payor Program” means Medicare, Medicaid, or any other federal or
state funded healthcare program.

“Guarantors” means, collectively, Parent, and each and every Subsidiary of
Borrower whether now in existence or hereafter created.

“Guaranty” means a written guaranty of each Guarantor in favor of Lender, in
form and substance satisfactory to Lender, as the same may be amended, modified,
restated, renewed, replaced, extended, supplemented or otherwise changed from
time to time.

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

“Health Care Laws” mean, to the extent applicable to any Person, (a) all federal
and state fraud and abuse laws, including but not limited to the federal
Anti-Kickback Statute (42 U.S.C. (§1320a-7b(b)) and the Stark Law (42 U.S.C.
§1395nn and §1395(q)), the civil False Claims Act (31 U.S.C. §3729 et seq.);
(b) HIPAA; (c) the Food, Drug & Cosmetic Act and all applicable requirements,
regulations and guidance issued thereunder by the Food and Drug Administration;
(d) the Controlled Substances Act, as amended, and all applicable requirements,
regulations and guidance issued thereunder by the United States Drug Enforcement
Administration; (e) all applicable federal and state laws; (f) all applicable
licensure laws, requirements and regulations; (g) all applicable professional
standards regulating healthcare providers, healthcare professionals, or
healthcare payors; (h) OSHA; and (i) any and all other applicable health care
laws (whether foreign or domestic), regulations, manual provisions, codes,
ordinances, requirements, procedures, policies and administrative guidance,
including those related to the fee-splitting, anti-kickback or self-referral
prohibitions, each of (a) through (i) as may be amended from time to time.

 

LOAN AGREEMENT   -6-  



--------------------------------------------------------------------------------

“Health Care Permits” means all state, federal or local permits, licenses,
registrations, accreditations, certificates, contracts, consents, requirements,
codes, orders, qualifications, accreditations, rights, authorizations or
approvals required by any Governmental Authority or other Person that are
applicable to any health care service provider providing the items and services
provided by any Obligated Party.

“Health Care Provider” means any physician, nurse, physician assistant, nurse
practitioner, licensed healthcare professional, technician or allied health care
provider who provides services, including as an employee or independent
contractor of an Obligated Party, and regardless of whether such Person receives
compensation for such services from such Obligated Party or receives payment
from third party payors, including Medical Reimbursement Programs, as his or her
sole compensation for such services.

“Hedge Agreement” means any and all rate swap transactions entered into by
Borrower and any Affiliates, including but not limited to an ISDA Master
Agreement, whether now existing or hereafter executed, which provides for an
interest rate, currency, equity, credit or commodity swap, cap, floor or collar,
spot or foreign currency exchange transaction, cross currency rate swap,
currency option, any combination of, or option with respect to, any of the
foregoing or similar transactions, for the purpose of hedging Borrower’s or such
Affiliate’s exposure to fluctuations in interest rates, exchange rates,
currency, stock, portfolio or loan valuations or commodity prices, including any
and all agreements, contracts or transactions that constitute a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act.

“HIPAA” means The Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191 (the “Act”), the privacy standards adopted by the U.S.
Department of Health and Human Services (the “Department”) as they may be
amended from time to time, 45 C.F.R. parts 160 and 164, subparts A and E (the
“Privacy Rule”), the security standards adopted by the Department as they may be
amended from time to time, 45 C.F.R. parts 160, 162, and 164, subpart C (the
“Security Rule”), the Privacy provisions (Subtitle D) of the Health Information
Technology for Economic Clinical Health Act, Division A, Title XIII of Pub. L.
111-5, and the final Omnibus Rule and its implementing regulations (the “HITECH
Act” and together with the Act, the Privacy Rule and the Security Rule,
“HIPAA”).

“Interest Expense” means, for any period of determination, the sum of all
required payments of interest under any Debt for such period.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date 30 days thereafter; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

LOAN AGREEMENT   -7-  



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Term Loan Maturity Date.

“Landlord” means FAEC Holdings (TX), LLC, a Delaware limited liability company.

“Lease” means that certain Lease and Security Agreement dated as of January 1,
2012, between the Landlord, as lessor, and Prior Borrower, as lessee, relating
to leased property located at 2301 Marsh Lane, Plano, Texas, as amended,
modified, renewed, restated, extended, supplemented, replaced, consolidated,
substituted, or otherwise changed from time to time, subject to Section 8.17,
but expressly including that certain Assignment of Lease and Fourth Amendment to
Lease and Security Agreement, dated as of July             , 2015, between
Landlord and Borrower.

“LIBOR Rate” means, for any Interest Period with respect to a LIBOR Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate, which rate is approved by Lender, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Lender from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that to the extent a comparable or successor rate is approved
by Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided further that to the extent such market
practice is not administratively feasible for Lender, such approved rate shall
be applied in a manner as otherwise reasonably determined by Lender; provided
further that if the LIBOR Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. Lender does not warrant, nor accept
responsibility, nor shall Lender have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any comparable or successor rate
thereto.

“LIBOR Rate Loan” means a Loan that bears interest based on the LIBOR Rate.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

“Loan” means an extension of credit by Lender to Borrower pursuant to
Article II.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Assumption Agreement, any Subordination Agreement, and all promissory notes,
assignments, letters of credit, and other instruments, documents, supplements,
and agreements executed and delivered pursuant to or in connection with this
Agreement, as such instruments, documents, supplements and agreements may be
amended, modified, renewed, restated, extended, supplemented, replaced,
consolidated, substituted, or otherwise changed from time to time.

 

LOAN AGREEMENT   -8-  



--------------------------------------------------------------------------------

“Loan Parties” means Borrower and its Subsidiaries and their successors and
assigns.

“Long Term Debt” means, for any date of determination, all Debt of Borrower and
its Subsidiaries which should be classified as “funded debt” or “long term debt”
on the consolidated balance sheet of Borrower and its Subsidiaries prepared as
of such date in accordance with GAAP and including, without limitation,
Capitalized Lease Obligations.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Borrower alone or
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of Lender under any Loan Document, or of the ability of any
Obligated Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Obligated Party of any Loan
Document to which it is a party.

“Maximum Lawful Rate” means, at any time, the maximum non-usurious rate of
interest which may be charged, contracted for, taken, received or reserved by
Lender in accordance with applicable Texas law (or applicable United States
federal law to the extent that such law permits Lender to charge, contract for,
receive or reserve a greater amount of interest than under Texas law). The
Maximum Lawful Rate shall be calculated in a manner that takes into account any
and all fees, payments, and other charges in respect of the Loan Documents that
constitute interest under applicable law. Each change in any interest rate
provided for herein based upon the Maximum Lawful Rate resulting from a change
in the Maximum Lawful Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Lawful Rate. For purposes of determining the
Maximum Lawful Rate under Texas law, the applicable rate ceiling shall be the
applicable weekly ceiling described in, and computed in accordance with, Chapter
303 of the Texas Finance Code, as the same may be amended.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code, as amended.

“Medical Reimbursement Programs” means a collective reference to any health care
programs operated by or financed in whole or in part by any and all private
insurance plans, managed care plans, health maintenance organizations, and all
other non-government funded Third-Party Payor programs in which any Obligated
Party participates and shall not include a Governmental Payor Program.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code, as amended.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

 

LOAN AGREEMENT   -9-  



--------------------------------------------------------------------------------

“Net Cash Proceeds” means in connection with any sale or transfer of assets, any
incurrence or issuance of Debt, any issuance of equity interests, or any receipt
of insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments, the proceeds thereof in the form of cash and cash equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such transaction, net
of attorneys’ fees, accountants’ fees and investment banking fees, amounts
required to be applied to the repayment of Debt secured by a Lien permitted
hereunder on any asset which is the subject of such sale or transfer (other than
any Lien pursuant to the Security Documents) and other customary fees, expenses
and other amounts reasonably incurred in connection therewith and net of taxes
paid as a result thereof.

“Notes” means, collectively, any and all promissory notes, including but not
limited to the Term Note, executed at any time by Borrower and payable to the
order of Lender, as amended, renewed, replaced, extended, supplemented,
consolidated, restated, modified, otherwise changed and/or increased from time
to time (and “Note” means any of such Notes).

“Obligated Party” means Borrower, each Guarantor and any other Person who is or
becomes party to any agreement that guarantees or secures payment and
performance of the Obligations, or any part thereof, grants any Collateral or
executes any Loan Document.

“Obligations” means all obligations, indebtedness, and liabilities of Borrower,
each Guarantor and any other Obligated Party to Lender or Affiliates of Lender,
or both, now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, under this Agreement, any Hedge Agreement maintained with Lender or
its Affiliates, any Cash Management Agreement, the other Loan Documents, and all
interest accruing thereon (whether a claim for post-filing or post-petition
interest is allowed in any insolvency, reorganization or similar proceeding) and
all attorneys’ fees and other expenses incurred in the enforcement or collection
thereof; provided that notwithstanding anything to the contrary herein or in any
Loan Document, “Obligations” shall not include, with respect to any Obligated
Party, any Excluded Swap Obligations of such Obligated Party.

“OSHA” means the Occupation Safety and Health Act of 1970.

“Parent” means Nobilis Health Corp., a corporation formed under the laws of the
province of British Columbia, and its successors and assigns.

“Payment Date” means the third Business Day of each calendar month and the Term
Loan Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permitted Debt” shall have the meaning set forth in Section 8.1.

“Permitted Liens” shall have the meaning set forth in Section 8.2.

 

LOAN AGREEMENT   -10-  



--------------------------------------------------------------------------------

“Permitted Tax Distributions” means cash distributions to pay federal, state and
local income taxes (and franchise taxes based on income) payable by holders of
equity in Borrower attributable to the income of Borrower and its Subsidiaries.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

“Plan” means any employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.

“Prime Rate” means the rate of interest per annum quoted in the “Money Rates”
section of The Wall Street Journal from day to day and designated as the “Prime
Rate” for the United States. If such prime rate, as so quoted, is split between
two or more different interest rates, then the Prime Rate shall be the highest
of such interest rates. If such prime rate shall cease to be published or is
published infrequently or sporadically, then the Prime Rate shall be (a) the
rate of interest per annum established from time to time by Lender and
designated as its base or prime rate, which may not necessarily be the lowest
interest rate charged by Lender and is set by Lender in its sole discretion, or
(b) if Lender does not publish or announce a base or prime rate, or does so
infrequently or sporadically, then the Prime Rate shall be determined by
reference to another base rate, prime rate or similar lending rate index,
generally accepted on a national basis, as selected by Lender in its sole and
absolute discretion.

“Principal Office” means the principal office of Lender, presently located at
8411 Preston Road, Suite 600, Dallas, Texas, 75225.

“Prior Borrower” shall have the meaning set forth in the recitals hereto.

“Prior Borrower Accounts Receivable” shall mean all accounts receivable of Prior
Borrower which have been sold by Prior Borrower to Borrower pursuant to the
Asset Sale, as more specifically described in the Acquisition Documents.

“Prior Guarantor” means Victory Parent Company, LLC, a Texas limited liability
company, as a guarantor of the obligations under the Existing Loan Agreement.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

“Provider Agreement” means that participation letter, contract, or agreement
issued by a Medical Reimbursement Program to a medical provider.

 

LOAN AGREEMENT   -11-  



--------------------------------------------------------------------------------

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
Property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
Property.

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

“Responsible Officer” means the chief executive officer, president, any vice
president, chief financial officer, manager, treasurer, assistant treasurer,
controller or secretary of an Obligated Party. Any document delivered hereunder
that is signed by a Responsible Officer of an Obligated Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Obligated Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Obligated Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.

“Security Agreement” means any Security Agreement of Borrower, its Subsidiaries,
or any other Obligated Party executed in favor of Lender, in form and substance
satisfactory to Lender, as the same may be amended, restated, supplemented,
modified, or changed from time to time.

“Security Documents” means, collectively, each and every Security Agreement,
Guaranty, pledge, mortgage, deed of trust, deposit account control agreement,
intellectual property security agreement, or other collateral security agreement
required by or delivered to Lender from time to time to secure the Obligations
or any portion thereof, including all such other documents, agreements,
supplements, joinders and instruments executed in connection herewith, all as
may be amended, modified, renewed, restated, extended, supplemented, replaced,
consolidated, substituted, or otherwise changed from time to time.

“Social Security Act” means the Social Security Act of 1965, as amended.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of

 

LOAN AGREEMENT   -12-  



--------------------------------------------------------------------------------

such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subordinated Debt” means any Debt of Borrower or a Subsidiary that has been
subordinated to the Obligations pursuant to a Subordination Agreement.

“Subordinated Lender” means any lender that has issued Subordinated Debt to
Borrower or a Subsidiary permitted hereunder.

“Subordinated Loan Documents” means, collectively, any documents governing any
Subordinated Debt and described in a Subordination Agreement, together with each
and every other loan agreement, promissory note, security agreement, pledge
agreement, mortgage, deed of trust, patent and trademark assignment, lease
assignment, guaranty, control agreement and all other documents, instruments and
agreements delivered in connection therewith, as each may be amended, modified,
renewed, restated, extended, supplemented, replaced, consolidated, substituted,
or otherwise changed from time to time, subject to Section 8.17.

“Subordination Agreement” means any subordination agreement from time to time
entered into by and among Lender, Borrower, and any Subordinated Lender, in form
and substance acceptable to Lender.

“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of the Subsidiaries or by Borrower and one or more of
the Subsidiaries; and (b) any other entity (i) of which at least a majority of
the ownership, equity or voting interest is at the time directly or indirectly
owned or controlled by Borrower or one or more of the Subsidiaries and
(ii) which is treated as a subsidiary in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary of Borrower.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all taxes, levies, assessments, fees, withholdings or other
charges at any time imposed by any laws or Governmental Authority.

 

LOAN AGREEMENT   -13-  



--------------------------------------------------------------------------------

“Term Loan” shall have the meaning set forth in Section 2.1.

“Term Loan Maturity Date” means July 30, 2020, or such earlier date on which the
Term Loan becomes due and payable as provided in this Agreement.

“Term Note” means that certain Term Note, dated as of the Closing Date, executed
by the Borrower and payable to the order of the Lender, and all amendments,
extensions, renewals, replacements, increases and modifications thereof.

“Third-Party Payor” means any health maintenance organization, preferred
provider organization, alternative delivery system, managed care system, other
prepaid plan, health care service plan or private insurer, Governmental Payor
Program, workers’ compensation payor, any Governmental Authority or government
contracting agency and any other Third-Party Payor.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas, as
amended from time to time.

Section 1.2 Accounting Matters. Any accounting term used in this Agreement or
the other Loan Documents shall have, unless otherwise specifically provided
therein, the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP consistently applied;
provided, that all financial covenants and calculations in the Loan Documents
shall be made in accordance with GAAP as in effect on the Closing Date unless
Borrower and Lender shall otherwise specifically agree in writing. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing.

Section 1.3 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Constituent Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented, amended and restated, extended, replaced, consolidated,
substituted, or otherwise modified (subject to any restrictions on such
amendments, supplements, extensions, replacements, consolidations, substitutions
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any

 

LOAN AGREEMENT   -14-  



--------------------------------------------------------------------------------

Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.4 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable.)

ARTICLE II

Loans and Advances

Section 2.1 Term Loan. Subject to the terms and conditions of this Agreement,
Lender agrees to make a single Advance to Borrower on the Closing Date in the
principal amount of $4,500,000.00 (the “Term Loan”). Amounts borrowed under the
Term Loan and repaid or prepaid may not be reborrowed.

(a) The Term Note. The obligation of Borrower to repay the Term Loan and
interest thereon shall be evidenced by the Term Note executed by Borrower,
payable to the order of Lender and dated as of the Closing Date, in the
principal amount of $4,500,000.00.

(b) Repayment of Principal. Borrower shall repay the principal amount of the
Term Loan in consecutive monthly installments of $75,000.00 each (based on a
four-year, straight line amortization schedule), commencing on August 3, 2016
and continuing on each Payment Date thereafter, with a final installment in the
amount of all outstanding principal of the Term Loan payable on the Term Loan
Maturity Date.

(c) Repayment of Interest. Interest on the Term Loan shall be due and payable in
arrears on each Payment Date applicable thereto, commencing with the first such
date to occur after the Closing Date, and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

LOAN AGREEMENT   -15-  



--------------------------------------------------------------------------------

Section 2.2 General Provisions Regarding Interest; Etc.

(a) Determination of LIBOR Rate. The determination of the LIBOR Rate by Lender
shall be conclusive in the absence of manifest error.

(b) Applicable Rate. Subject to the provisions of subsections (c), (f), and
(g) below, the Term Loan shall bear interest on the outstanding principal amount
thereof from the Closing Date at a rate per annum equal to the lesser of (i) the
Maximum Lawful Rate and (ii) the Applicable Rate.

(c) Default Rate. If any amount payable by Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws (but not to
exceed the Maximum Lawful Rate). Furthermore, while any Default or Event of
Default exists, the principal amount of all outstanding Obligations shall bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws (but not to
exceed the Maximum Lawful Rate). Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(d) Maximum Lawful Rate Limitations. If at any time the rate of interest
applicable to any portion of the Loans would exceed the Maximum Lawful Rate but
for the provisions thereof limiting interest to the Maximum Lawful Rate, then
any subsequent reduction shall not reduce the rate of interest on the Loans
below the Maximum Lawful Rate until the aggregate amount of interest accrued on
the Loans equals the aggregate amount of interest which would have accrued on
the Loans if the interest rate had not been limited by the Maximum Lawful Rate.

(e) Computations of Rate. All computations of fees and interest shall be made on
the basis of a year of 360 days and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), unless such computation would cause the fees and interest to
exceed the Maximum Lawful Rate, in which event such computation shall be on the
basis of a 365 or 366 day year, as applicable. Interest shall accrue on each
Loan from the day on which such Loan is made, or any portion thereof, until the
day on which such Loan or such portion is paid.

(f) Illegality. If Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for Lender or its
lending office to make, maintain or fund LIBOR Rate Loans, or to determine or
charge interest rates based upon the LIBOR Rate, then, on notice thereof by
Lender to Borrower, any

 

LOAN AGREEMENT   -16-  



--------------------------------------------------------------------------------

obligation of Lender to make or maintain LIBOR Rate Loans shall be suspended
until Lender notifies Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, Borrower shall, upon
demand from Lender, convert all LIBOR Rate Loans to Loans based on the Prime
Rate, either on the last day of the Interest Period therefor, if Lender may
lawfully continue to maintain such LIBOR Rate Loans to such day, or immediately,
if Lender may not lawfully continue to maintain such LIBOR Rate Loans. Upon any
such conversion, Borrower shall also pay accrued interest on the amount so
prepaid or converted.

(g) Inability to Determine LIBOR Rate. If Lender determines that for any reason
in connection with any LIBOR Rate Loan that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such LIBOR Rate Loan, (ii) adequate and reasonable
means do not exist for determining the LIBOR Rate for the applicable Interest
Period with respect to such LIBOR Rate Loan, or (iii) that the LIBOR Rate for
the applicable Interest Period with respect to such LIBOR Rate Loan does not
adequately and fairly reflect the cost to Lender of funding such LIBOR Rate
Loan, Lender will promptly so notify Borrower. Thereafter, the obligation of
Lender to make or maintain LIBOR Rate Loans shall be suspended until Lender
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a borrowing of a LIBOR Rate Loan or, failing that, will be
deemed to have converted such request into a request for a borrowing of a Loan
based on the Prime Rate in the amount specified therein.

(h) Increased Costs.

(i) Increased Costs Generally. If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, Lender (except
any reserve requirement contemplated by this Article II); or

(B) impose on Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or LIBOR Rate Loans made by Lender;

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any LIBOR Rate Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to Lender, or to reduce the
amount of any sum received or receivable by Lender (whether of principal,
interest or any other amount) then, upon request of Lender, Borrower will pay to
Lender such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered; provided that Lender is
assessing such additional amounts against substantially all other borrowers
under similar credit facilities.

 

LOAN AGREEMENT   -17-  



--------------------------------------------------------------------------------

(ii) Capital Requirements. If Lender determines that any Change in Law affecting
Lender or any lending office of Lender or Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on Lender’s capital or on the capital of Lender’s
holding company, if any, as a consequence of this Agreement, the commitments of
Lender or the Loans made by Lender to a level below that which Lender or
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration Lender’s policies and the policies of Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to Lender such additional amount or amounts as will compensate Lender or
Lender’s holding company for any such reduction suffered, provided that Lender
is assessing such additional amounts against substantially all other borrowers
under similar credit facilities.

(iii) Certificates for Reimbursement. A certificate of Lender setting forth the
amount or amounts necessary to compensate Lender or its holding company, as the
case may be, as specified in this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

(iv) Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of Lender’s right to demand such compensation, provided that
Borrower shall not be required to compensate Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that Lender notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(v) Reserves on LIBOR Rate Loans. Borrower shall pay to Lender, as long as
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each LIBOR Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided Borrower shall
have received at least 10 days’ prior notice of such additional interest from
Lender. If Lender fails to give notice 10 days prior to the date on which
interest is payable on such Loan, such additional interest shall be due and
payable 10 days from receipt of such notice.

(i) Funding Losses. Upon demand of Lender from time to time, Borrower shall
promptly compensate Lender for and hold Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

LOAN AGREEMENT   -18-  



--------------------------------------------------------------------------------

(i) any continuation, conversion, payment or prepayment of any LIBOR Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

(ii) any failure by Borrower (for a reason other than the failure of Lender to
make a Loan) to prepay, borrow, continue or convert any LIBOR Rate Loan on the
date or in the amount notified by Borrower, including any loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

Borrower shall also pay any customary administrative fees charged by Lender in
connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lender under this Section 2.2(i), Lender shall be deemed to have
funded each LIBOR Rate Loan at the LIBOR Rate used in determining the LIBOR Rate
for such Loan by a matching deposit or other borrowing in the London interbank
Eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBOR Rate Loan was in fact so funded.

(j) Survival. All of Borrower’s obligations under this Section 2.2 shall survive
repayment of all Obligations hereunder.

Section 2.3 Use of Proceeds. The proceeds of the Term Loan shall be used by
Borrower solely to finance a portion of the Asset Sale pursuant to the terms of
the Acquisition Documents.

Section 2.4 Evidence of Debt. The Loans made by Lender shall be evidenced by one
or more accounts or records maintained by Lender in the ordinary course of
business. The accounts or records maintained by Lender shall be presumed correct
absent manifest error of the amount of the Loans made by Lender to Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrower hereunder to pay any amount owing with respect to the Obligations.

ARTICLE III

Payments and Fees

Section 3.1 Method of Payment. All payments of principal, interest, and other
amounts to be made by Borrower under this Agreement and the other Loan Documents
shall be made to Lender at the Principal Office in Dollars and immediately
available funds, without setoff, deduction, or counterclaim, and free and clear
of all Taxes at the time and in the manner provided in the Notes. If any payment
to be made by Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

LOAN AGREEMENT   -19-  



--------------------------------------------------------------------------------

Section 3.2 Prepayments.

(a) Voluntary Prepayments. Borrower may, upon notice to Lender, at any time or
from time to time voluntarily prepay the Term Loan in whole or in part without
premium or penalty; provided that, and notwithstanding anything to the contrary
contained in this Agreement, such notice must be received by Lender not later
than 2:00 p.m. three Business Days prior to the date of prepayment. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest
thereon. Any prepayment of the Term Loan shall be applied thereto in inverse
order of scheduled maturities.

(b) Mandatory Prepayments.

(i) Asset Dispositions. Upon the sale or transfer of assets by Borrower or any
Subsidiary (other than, subject to the prior written consent of Lender, sales
and other transfers permitted under Section 8.8), 100% of the Net Cash Proceeds
thereof shall be immediately paid to Lender, to be applied as set forth in
clause (v) below; provided, however, that at the election of Borrower (as
notified by Borrower to Lender on or prior to the date of such sale or
transfer), and so long as no Default or Event of Default shall have occurred and
be continuing, Borrower or such Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in operating assets so long as such reinvestment is
consummated within 90 days after the receipt of such Net Cash Proceeds; and
provided further, however, that any Net Cash Proceeds not so reinvested within
such 90 day period shall be immediately applied to the prepayment of Loans as
set forth in this clause (i). The provisions of this Section do not constitute a
consent to the consummation of any sale or transfer of assets not otherwise
permitted hereunder.

(ii) Issuance of Debt. Upon the incurrence or issuance of any Debt by Borrower
or any Subsidiary (other than Permitted Debt), 100% of the Net Cash Proceeds
thereof shall be immediately paid to Lender, to be applied as set forth in
clause (v) below. The provisions of this Section do not constitute a consent to
the incurrence or issuance of any Debt not otherwise permitted hereunder.

(iii) Collection of Prior Borrower Accounts Receivable. Upon the collection by
Borrower of any Prior Borrower Account Receivable, or any portion thereof, 45%
of the amount received in good funds by Borrower shall be immediately paid to
Lender, to be applied as set forth in clause (v) below.

 

LOAN AGREEMENT   -20-  



--------------------------------------------------------------------------------

(iv) Insurance and Other Proceeds. To the extent not included in clause (i),
(ii), or (iii) above, and subject to the terms of the landlord subordination
agreement between Lender and Landlord delivered pursuant to Section 7.18 hereof,
upon the receipt by Borrower or any Subsidiary of the proceeds of any insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, 100% of
the Net Cash Proceeds thereof shall be immediately paid to Lender, to be applied
as set forth in clause (v) below; provided, however, that at the election of
Borrower (as notified by Borrower to Lender on or prior to the date of receipt
of such Net Cash Proceeds), and so long as no Default or Event of Default shall
have occurred and be continuing, Borrower or such Subsidiary may apply within 90
days after the receipt of such Net Cash Proceeds to replace or repair the
equipment, fixed assets or other property in respect of which such Net Cash
Proceeds were received; and provided further, however, that any Net Cash
Proceeds not so applied within such 90 day period shall be immediately applied
to the prepayment of Loans as set forth in this clause (iv).

(v) Application of Prepayments. Each prepayment of Loans pursuant to the
foregoing clauses of this Section 3.2(b) shall be applied to prepay the Term
Loan in inverse order of scheduled maturities until the Term Loan has been
repaid in full.

Section 3.3 Taxes.

(a) Any and all payments by Borrower hereunder or under the Notes shall be made,
in accordance with Section 3.1, free and clear of and without deduction for any
and all present or future Taxes, excluding, in the case of Lender, Taxes imposed
on its income, and franchise Taxes imposed on Lender, by the jurisdiction under
the laws of which Lender is organized or is or should be qualified to do
business or any political subdivision thereof. If Borrower shall be required by
law to deduct any Taxes (i.e., Taxes for which Borrower is responsible under the
preceding sentence) from or in respect of any sum payable hereunder or under any
Note to Lender, (i) the sum payable shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.3) Lender receives an amount equal
to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions and (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, Borrower agrees to pay any present or future stamp or
documentary Taxes or any other excise or property Taxes, charges or similar
levies which arise from any payment made hereunder or under the Loan Documents
from the execution, delivery, or registration of, or otherwise with respect to,
this Agreement or the other Loan Documents (hereinafter referred to as “Other
Taxes”).

 

LOAN AGREEMENT   -21-  



--------------------------------------------------------------------------------

(c) Borrower will indemnify Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 3.3) for which Borrower is
liable pursuant to this Section 3.3 paid by Lender (as the case may be) or any
liability (including penalties and interest) arising therefrom or with respect
thereto. Upon written notice from Lender of a statement setting forth the
amounts to be owed hereunder, this indemnification shall be made 30 days from
the date Lender makes written demand therefor. This indemnity shall survive
repayment of all Obligations hereunder.

(d) Within 30 days after the date of any payment of Taxes, Borrower will furnish
to Lender, upon Lender’s request, the original or a certified copy of a receipt
evidencing payment thereof.

(e) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 3.3 shall survive repayment of all Obligations hereunder.

ARTICLE IV

Security

Section 4.1 Collateral. To secure full and complete payment and performance of
the Obligations, Borrower shall execute and deliver or cause to be executed and
delivered all of the Security Documents required by Lender covering Collateral
described in such Security Documents (which, together with any other collateral
described in each Security Agreement, and any other Property which may now or
hereafter secure the Obligations or any part thereof, is sometimes herein called
the “Collateral”). Borrower shall execute or cause to be executed, and
authorizes the execution and/or filing thereof by Lender, such further documents
and instruments, including without limitation UCC financing statements,
reasonably necessary to create, evidence, preserve, protect, and perfect its
Liens and security interests in the Collateral.

Section 4.2 Setoff. If an Event of Default shall have occurred and be
continuing, Lender shall have the right, to the fullest extent permitted by
applicable law, to set off and apply against the Obligations in such manner as
Lender may determine, at any time, any and all deposits (general or special,
time or demand, provisional or final) or other sums at any time credited by or
owing from Lender to Borrower. As further security for the Obligations, Borrower
hereby grants to Lender a Lien and security interest in all money, instruments,
and other Property of Borrower now or hereafter held by Lender, including,
without limitation, Property held in safekeeping. In addition to Lender’s right
of setoff and as further security for the Obligations, Borrower hereby grants to
Lender a Lien and security interest in all deposits (general or special, time or
demand, provisional or final) and other accounts of Borrower now or hereafter on
deposit with or held by Lender and all other sums at any time credited by or
owing from Lender to Borrower. The rights and remedies of Lender hereunder are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which Lender may have. Lender agrees to promptly notify
Borrower upon any such set off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set off and
application.

 

LOAN AGREEMENT   -22-  



--------------------------------------------------------------------------------

ARTICLE V

Conditions Precedent

Section 5.1 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the condition precedent that Lender shall have received
on or before the Closing Date all of the following, each dated (unless otherwise
indicated) as of the Closing Date, in form and substance reasonably satisfactory
to Lender:

(a) Loan Documents. Executed counterparts of this Agreement, the Term Note, the
Assumption Agreement, each Security Agreement and the other Security Documents
(including but not limited to delivery of all possessory Collateral, if any);

(b) Resolutions. Resolutions of the governing body of Borrower and each other
Obligated Party certified by a Responsible Officer of such Person, which
authorize the execution, delivery, and performance by such Person of this
Agreement and the other Loan Documents to which such Person is or is to be a
party;

(c) Incumbency Certificate. A certificate of incumbency of Borrower and each
other Obligated Party certified by a Responsible Officer of such Person
certifying the names of the individuals or other Persons authorized to sign this
Agreement and each of the other Loan Documents to which such Person is or is to
be a party (including the certificates contemplated herein) on behalf of such
Person together with specimen signatures of such Persons;

(d) Constituent Documents. The Constituent Documents for Borrower and each other
Obligated Party as of a date acceptable to Lender, including all amendments to
and including the Closing Date;

(e) Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of Borrower and each
other Obligated Party and each jurisdiction in which each such Person is
required to do business, as to the existence and good standing of such Person,
each dated as of a date acceptable to Lender;

(f) Responsible Officer Certificates. Each of the following:

(i) A certificate of a Responsible Officer of Borrower and each other Obligated
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such
Person and the validity against such Person of the Loan Documents to which it is
a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

LOAN AGREEMENT   -23-  



--------------------------------------------------------------------------------

(ii) A certificate signed by a Responsible Officer of Borrower certifying that
the conditions specified in Section 5.1(n) and (o) have been satisfied; and

(iii) A certificate signed by a Responsible Officer of Borrower certifying that
all conditions precedent to the closing of the Asset Sale have been satisfied in
accordance with the terms of the Acquisition Documents.

(g) Insurance Matters. Copies of insurance certificates describing all insurance
policies required by Section 7.5, together with loss payee, additional insured,
and lender endorsements in favor of Lender with respect to all insurance
policies covering the Collateral and the Loan Parties;

(h) UCC Searches. The results of a UCC search showing all financing statements
and other documents or instruments on file against each Loan Party in the office
of the Secretary of State of such Loan Party’s state of organization, such
searches to be as of a date acceptable to Lender;

(i) Lien Releases. Evidence that all Liens covering the Collateral (other than
Permitted Liens) in favor of any entity other than Lender shall have been
released;

(j) Acquisition Documents. An executed copy of each Acquisition Document;

(k) Closing of Asset Sale. Evidence that all conditions precedent to the closing
of the Asset Sale have been completed;

(l) Fees and Expenses. Evidence that (i) the costs and expenses (including
reasonable attorneys’ fees) referred to in Section 11.1, to the extent incurred
and invoiced prior to the Closing Date, shall have been paid in full by
Borrower, and (ii) any other fees required to be paid on or before the Closing
Date shall have been paid;

(m) Additional Documentation. Such additional approvals, opinions, or documents
as Lender or its legal counsel may reasonably request;

(n) No Default, Material Adverse Effect. No Default or Material Adverse Effect
shall have occurred and be continuing, or would result from or after giving
effect to this Agreement and the transactions contemplated hereby; and

(o) Representations and Warranties. All of the representations and warranties
contained in Article VI hereof and in the other Loan Documents shall be true and
correct in all material respects on and as of the Closing Date with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent such representations and warranties speak
to a specific date.

 

LOAN AGREEMENT   -24-  



--------------------------------------------------------------------------------

ARTICLE VI

Representations and Warranties

To induce Lender to enter into this Agreement, Borrower represents and warrants
to Lender that:

Section 6.1 Organizational Existence. Borrower and each other Obligated Party
(a) is a corporation, limited partnership and/or limited liability company duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization; (b) has all requisite power and authority to
own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of its business makes such qualification necessary. Borrower and each
other Obligated Party has the power and authority to execute, deliver, and
perform its obligations under this Agreement and the other Loan Documents to
which it is or may become a party.

Section 6.2 Financial Statements; Etc. All financial statements which have been
delivered to Lender are true and correct, have been prepared in accordance with
GAAP, and fairly present the financial condition of Borrower and its
Subsidiaries as of the respective dates indicated therein. There has been no
Material Adverse Effect since the effective date of the most recent financial
statements referred to in this Section.

Section 6.3 Action; No Breach. The execution, delivery, and performance by
Borrower and each other Obligated Party of this Agreement and the other Loan
Documents to which such Person is or may become a party and compliance with the
terms and provisions hereof and thereof have been duly authorized by all
requisite action on the part of such Person and do not and will not (a) violate
or conflict with, or result in a breach of, or require any consent under
(i) the Constituent Documents of such Person, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator (except as would not reasonably be expected to have a
Material Adverse Effect), or (iii) any agreement or instrument to which such
Person is a party or by which it or any of its Property is bound or subject
(other than to the extent such conflict or breach would not reasonably be
expected to have a Material Adverse Effect), or (b) result in the creation or
imposition of any Lien upon any of the revenues or assets of such Person, other
than Permitted Liens.

Section 6.4 Operation of Business. Borrower and each other Obligated Party
possesses all licenses, permits, franchises, patents, copyrights, trademarks,
and trade names, or rights thereto, necessary to conduct their respective
businesses substantially as now conducted and as presently proposed to be
conducted, and neither Borrower nor any other Obligated Party is in violation of
any valid rights of others with respect to any of the foregoing.

 

LOAN AGREEMENT   -25-  



--------------------------------------------------------------------------------

Section 6.5 Litigation and Judgments. There is no action, suit, investigation,
or proceeding before or by any Governmental Authority or arbitrator pending or,
to the knowledge of Borrower, threatened against or affecting Borrower or any
other Obligated Party that would, if adversely determined, have a Material
Adverse Effect. There are no outstanding judgments against Borrower or any other
Obligated Party.

Section 6.6 Rights in Property; Liens. Borrower and each other Obligated Party
has indefeasible title to or valid leasehold interests in its respective
Property, including the Property reflected in the financial statements described
in Section 6.2, and none of the Property of Borrower or any other Obligated
Party is subject to any Lien, except Permitted Liens.

Section 6.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower and each other Obligated Party is party, when
delivered, shall constitute legal, valid, and binding obligations of such
Person, enforceable against such Person in accordance with their respective
terms, except as limited by Debtor Relief Laws and general principles of equity.

Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by Borrower and each other
Obligated Party of this Agreement and the other Loan Documents to which Borrower
or such Obligated Party is or may become a party or the validity or
enforceability thereof.

Section 6.9 Debt. The Loan Parties have no Debt, except Permitted Debt.

Section 6.10 Taxes. Borrower and each other Obligated Party has filed all tax
returns (federal, state, and local) required to be filed, including all income,
franchise, employment, property, and sales tax returns, and have paid all of
their respective liabilities for Taxes that are due and payable. Borrower knows
of no pending investigation of Borrower or any other Obligated Party by any
taxing authority or of any pending but unassessed tax liability of Borrower or
any other Obligated Party.

Section 6.11 Use of Proceeds; Margin Securities. Neither Borrower nor any other
Obligated Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying margin stock.

 

LOAN AGREEMENT   -26-  



--------------------------------------------------------------------------------

Section 6.12 ERISA. Borrower and each other Obligated Party is in compliance in
all material respects with all applicable provisions of ERISA. Neither a
Reportable Event nor a Prohibited Transaction has occurred and is continuing
with respect to any Plan. No notice of intent to terminate a Plan has been
filed, nor has any Plan been terminated. No circumstances exist which constitute
grounds entitling the PBGC to institute proceedings to terminate, or appoint a
trustee to administer, a Plan, nor has the PBGC instituted any such proceedings.
Neither Borrower nor any ERISA Affiliate has completely or partially withdrawn
from a Multiemployer Plan. Borrower and each ERISA Affiliate have met their
minimum funding requirements under ERISA with respect to all of their Plans, and
the present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA.

Section 6.13 Disclosure. No statement, information, report, representation, or
warranty made by Borrower or any other Obligated Party in this Agreement or in
any other Loan Document or furnished to Lender in connection with this Agreement
or any of the transactions contemplated hereby contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to Borrower
which has a Material Adverse Effect, or which might in the future have a
Material Adverse Effect, on Borrower or any other Obligated Party that has not
been disclosed in writing to Lender.

Section 6.14 Subsidiaries, Ventures, Etc. Borrower has no Subsidiaries or joint
ventures or partnerships other than those listed on Schedule 6.14. Schedule 6.14
sets forth the jurisdiction of incorporation or organization of each such Person
and the percentage of Borrower’s ownership interest in such Person. All of the
outstanding capital stock or other ownership interests of each Person described
in Schedule 6.14 has been validly issued, is fully paid, and is nonassessable.

Section 6.15 Agreements. Neither Borrower nor any other Obligated Party is in
default in any respect in the performance, observance, or fulfillment of any of
the obligations, covenants, or conditions contained in any agreement or
instrument material to its business to which it is a party (except to the extent
such default would not reasonably be expected to have a Material Adverse
Effect).

Section 6.16 Compliance with Laws. Neither Borrower nor any other Obligated
Party is in violation in any respect of any law, rule, regulation, order, or
decree of any Governmental Authority or arbitrator (except to the extent such
violation would not reasonably be expected to have a Material Adverse Effect).

Section 6.17 Investment Company Act; Other Regulations. Neither Borrower nor any
other Obligated Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, the Energy Policy Act of 2005, the
Federal Power Act, the Interstate Commerce Act, or any state public utilities
code.

 

LOAN AGREEMENT   -27-  



--------------------------------------------------------------------------------

Section 6.18 Financial Solvency. Each Obligated Party is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.

Section 6.19 Environmental Matters.

(a) Borrower and each other Obligated Party and all of its respective Property,
assets, and operations, are in material compliance with all Environmental Laws.
Borrower and each other Obligated Party is not aware of, nor has Borrower nor
any other Obligated Party received notice of, any past, present, or future
conditions, events, activities, practices, or incidents which may interfere with
or prevent the compliance or continued compliance of the Obligated Parties with
all Environmental Laws;

(b) Borrower and each other Obligated Party has obtained all permits, licenses,
and authorizations that are required under applicable Environmental Laws, and
all such permits are in good standing and Borrower and each other Obligated
Party is in compliance with all of the terms and conditions of such permits;

(c) No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of by Borrower or any other Obligated
Party (or, to the knowledge of Borrower, any other Person) on, or Released by
Borrower or any other Obligated Party (or, to the knowledge of Borrower, any
other Person) from any of the Property or assets of Borrower and any other
Obligated Party, except as in compliance with Environmental Laws. The use which
Borrower and each other Obligated Party makes and intends to make of its
respective Property and assets will not result in the use, generation, storage,
transportation, accumulation, disposal, or Release of any Hazardous Material on,
in, or from any of its Property or assets, except as in compliance with
Environmental Laws;

(d) Neither Borrower nor any other Obligated Party nor any of its respective
currently or previously owned or leased Property or operations is subject to any
outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws,
(ii) Remedial Action, or (iii) any Environmental Liabilities arising from a
Release or threatened Release;

(e) There are no conditions or circumstances associated with the currently or
previously owned or leased Property or operations of Borrower or any other
Obligated Party that could reasonably be expected to give rise to any
Environmental Liabilities;

(f) Neither Borrower nor any other Obligated Party is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. Borrower and each other Obligated Party is in compliance
with all applicable financial responsibility requirements of all Environmental
Laws;

 

LOAN AGREEMENT   -28-  



--------------------------------------------------------------------------------

(g) Neither Borrower nor any other Obligated Party has filed or failed to file
any notice required under applicable Environmental Law reporting a Release; and

(h) No Lien arising under any Environmental Law has attached to any Property or
revenues of Borrower or any other Obligated Party.

Section 6.20 Intellectual Property. Borrower and each other Obligated Party
owns, or is licensed to use, all intellectual property necessary to conduct its
business as currently conducted.

Section 6.21 Compliance with Health Care Laws. Without limiting the generality
of Section 6.16 above:

(a) Neither Borrower nor any other Obligated Party is in violation of any
applicable Health Care Laws, except to the extent such violation would not
reasonably be expected to have a Material Adverse Effect.

(b) Borrower and each other Obligated Party has (i) all applicable Health Care
Permits, authorizations, franchises, registrations, qualifications and other
rights from, and has made all declarations and filings with, all applicable
Governmental Authorities, all self-regulatory authorities and all courts and
other tribunals (each, an “Authorization”) necessary to engage in the business
conducted by it and (ii) not received written or oral notice that any
Governmental Authority is considering limiting, restricting, terminating,
suspending or revoking any such Authorization. Borrower and each other Obligated
Party is in compliance in all material respects with the terms and conditions of
all such Authorizations and with the rules and regulations of the regulatory
authorities having jurisdiction with respect to such Authorizations.

(c) Borrower and each other Obligated Party has, as applicable, the requisite
provider or supplier number, enrollment, participation and/or agreement or
Authorization to bill a Medical Reimbursement Programs that such Person
currently bills.

(d) Borrower and each other Obligated Party has not and will not bill a
Governmental Payor Program or beneficiaries to the extent such Person is a
beneficiary under a Governmental Payor Program (regardless of participation
status).

(e) Neither Borrower nor any other Obligated Party has received written notice
of and, there is no actual or, to the knowledge of Borrower, threatened
investigation, audit, claim review, or other action which could reasonably be
expected to result in a revocation, suspension, termination, probation,
restriction, limitation, or non-renewal of any provider number or Authorization
or result in Borrower’s or any other Obligated Party’s exclusion from a Medical
Reimbursement Program or Governmental Payor Program.

 

LOAN AGREEMENT   -29-  



--------------------------------------------------------------------------------

(f) Neither Borrower nor any other Obligated Party is or has been, or has been
threatened to be, excluded from U.S. health care programs pursuant to 42 U.S.C.
§1320(a)7 or any related regulations.

(g) Borrower, each other Obligated Party, and each Health Care Provider or other
licensed medical personnel of Borrower and each other Obligated Party who
perform medical or similar professional services for or on behalf of Borrower or
any other Obligated Party have, to the knowledge of Borrower, complied and
currently are in compliance with all licenses, permits and other Authorizations
required to provide such services under any applicable Health Care Laws. The
Health Care Providers hold all licenses, permits and other Authorizations that
are required for such Health Care Provider to provide the services provided by
such Health Care Provider for Borrower and each other Obligated Party, and each
such license, permit and other Authorization is in full force and effect and, to
the knowledge of Borrower, no suspension, revocation or cancellation of any such
license, permit or other Authorization is threatened, in each case.

(h) Neither Borrower nor any other Obligated Party nor any of the Health Care
Providers has received any written notice from any Governmental Authority, nor
is there any actual or, to the knowledge of Borrower, threatened investigation,
inquiry, or administrative or judicial action, hearing, or enforcement
proceeding by any Governmental Authority, against Borrower, any other Obligated
Party, any party contracting with any Obligated Party, or any of the respective
Health Care Providers, regarding any violation of applicable Health Care Law.

(i) No Person contracting with an Obligated Party is or has been, or has been
threatened to be excluded from U.S. health care programs pursuant to 42 U.S.C.
§1320(a)7 or any related regulations.

ARTICLE VII

Affirmative Covenants

Borrower covenants and agrees that, as long as the Obligations (other than
contingent indemnification and reimbursement obligations in respect of which no
claim for payment has yet been asserted by the Person entitled thereto) or any
part thereof are outstanding, Borrower will perform and observe the following
affirmative covenants, unless Lender shall otherwise consent in writing:

Section 7.1 Reporting Requirements. Borrower will furnish, or cause to be
furnished, to Lender:

(a) Annual Financial Statements of Borrower. As soon as available, and in any
event within 120 days after the end of each fiscal year of Borrower, a copy of
the annual audit report of Borrower and its Subsidiaries for such fiscal year
containing, on a consolidated basis, balance sheets and statements of income,
retained earnings, and cash flow as at the end of such fiscal year and for the
fiscal year then ended, in each case

 

LOAN AGREEMENT   -30-  



--------------------------------------------------------------------------------

setting forth in comparative form the figures for the preceding fiscal year, all
in reasonable detail and audited and certified by independent certified public
accountants of recognized standing acceptable to Lender, to the effect that such
report has been prepared in accordance with GAAP and containing no material
qualifications or limitations on scope;

(b) Quarterly Financial Statements of Borrower. As soon as available, and in any
event within 60 days after the end of each fiscal quarter of Borrower, a copy of
an unaudited financial report of Borrower and its Subsidiaries as of the end of
such fiscal quarter and for the portion of the fiscal year then ended,
containing, on a consolidated basis, balance sheets and statements of income,
retained earnings, and cash flow, all in reasonable detail and certified by a
Responsible Officer of Borrower to have been prepared in accordance with GAAP
and to fairly and accurately present (subject to year-end audit adjustments) the
financial condition and results of operations of Borrower and its Subsidiaries,
on a consolidated basis, at the date and for the periods indicated therein;

(c) Monthly Financial Statements of Borrower. As soon as available, and in any
event within 30 days after the end of each calendar month, a copy of an
unaudited financial report of Borrower and its Subsidiaries as of the end of
such calendar month and for the portion of the fiscal year then ended,
containing, on a consolidated basis, balance sheets and statements of income,
retained earnings, and cash flow, all in reasonable detail and certified by a
Responsible Officer of Borrower to have been prepared in accordance with GAAP
and to fairly and accurately present (subject to year-end audit adjustments) the
financial condition and results of operations of Borrower and its Subsidiaries,
on a consolidated basis, at the date and for the periods indicated therein;

(d) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in each of Section 7.1(a) and 7.1(b), commencing with the
fiscal quarter ending June 30, 2016, a duly completed Compliance Certificate;

(e) Projections. As soon as available, and in any event within 30 days after the
first day of each fiscal year of Borrower, annual financial projections and an
operating budget for such fiscal year, in form and substance satisfactory to
Lender;

(f) Tax Returns. As soon as available, and in any event within 14 days after the
filing thereof, copies of all federal income tax returns of Borrower, or copies
of any extensions of the filing date with respect thereto;

(g) Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority or arbitrator
affecting Borrower or any other Obligated Party which, if determined adversely
to Borrower or such Obligated Party, could have a Material Adverse Effect;

(h) Notice of Default. As soon as possible and in any event within 10 days after
the occurrence of each Default, a written notice setting forth the details of
such Default and the action that Borrower has taken and proposes to take with
respect thereto;

 

LOAN AGREEMENT   -31-  



--------------------------------------------------------------------------------

(i) ERISA Reports. Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which Borrower or any other
Obligated Party files with or receives from the PBGC or the U.S. Department of
Labor under ERISA; and as soon as possible and in any event within five days
after Borrower or any other Obligated Party knows or has reason to know that any
Reportable Event or Prohibited Transaction has occurred with respect to any Plan
or that the PBGC or Borrower or any other Obligated Party has instituted or will
institute proceedings under Title IV of ERISA to terminate any Plan, a
certificate of a Responsible Officer of Borrower setting forth the details as to
such Reportable Event or Prohibited Transaction or Plan termination and the
action that Borrower proposes to take with respect thereto;

(j) Notice of Material Adverse Effect. As soon as possible and in any event
within five days after the occurrence thereof, written notice of any matter that
would reasonably be expected to have a Material Adverse Effect; and

(k) General Information. Promptly, such other information concerning Borrower,
any Subsidiary or any other Obligated Party as Lender may from time to time
reasonably request.

Section 7.2 Maintenance of Existence; Conduct of Business. Borrower will
preserve and maintain, and will cause each Subsidiary to preserve and maintain,
its existence (except for mergers and consolidations permitted under
Section 8.3) and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business. Borrower will conduct, and will cause each Subsidiary
to conduct, its business in an orderly and efficient manner in accordance with
good business practices.

Section 7.3 Maintenance of Property. Borrower will maintain, keep, and preserve,
and cause each Subsidiary to maintain, keep, and preserve, all of its Property
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition, other than damaged or obsolete
inventory and equipment.

Section 7.4 Taxes and Claims. Borrower will pay or discharge, and will cause
each Subsidiary to pay or discharge, at or before maturity or before becoming
delinquent (a) all Taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its Property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its Property; provided, however, that neither Borrower nor any Subsidiary
shall be required to pay or discharge any tax, levy, assessment, or governmental
charge which is being contested in good faith by appropriate proceedings
diligently pursued, and for which adequate reserves have been established.

 

LOAN AGREEMENT   -32-  



--------------------------------------------------------------------------------

Section 7.5 Insurance. Borrower will maintain, and will cause each of the
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by businesses engaged in similar businesses and owning similar Property
in the same general areas in which Borrower and its Subsidiaries operate,
provided that in any event Borrower will maintain and cause each Subsidiary to
maintain at all times occupational accident insurance, Property insurance, and
comprehensive general liability insurance, in each case reasonably satisfactory
to Lender and naming Lender as additional insured. Each insurance policy
covering the Collateral shall name Lender as loss payee and, to the extent
possible, shall provide that such policy shall not be canceled or reduced
without 30 days prior written notice to Lender.

Section 7.6 Inspection Rights. Borrower will permit, and will cause each
Subsidiary to permit, representatives of Lender to examine the Collateral and
conduct Collateral audits, to examine, copy, and make extracts from its books
and records, to visit and inspect its Property, and to discuss its business,
operations, and financial condition with its officers, employees, agents, and
independent certified public accountants, all at the expense of Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired.

Section 7.7 Keeping Books and Records. Borrower will maintain, and will cause
each Subsidiary to maintain, proper books of record and account in which full,
true, and correct entries in conformity with GAAP shall be made of all dealings
and transactions in relation to its business and activities.

Section 7.8 Compliance with Laws; Maintenance of Licenses. Borrower will comply,
and will cause each Subsidiary to comply, in all respects with all applicable
laws, rules, regulations, orders, and decrees of any Governmental Authority or
arbitrator, including Environmental Laws and Health Care Laws (except to the
extent failure to so comply would not reasonably be expected to have a Material
Adverse Effect). Borrower will maintain, and will cause each Subsidiary to
maintain, (a) all required Health Care Permits, and (b) all other required
licenses and permits governing each Loan Party’s ability to operate its business
and to perform all required duties in connection therewith, except to the extent
failure to so maintain would not reasonably be expected to have a Material
Adverse Effect.

Section 7.9 Health Care Law Compliance. Borrower will ensure, and will cause
each Subsidiary to ensure, that (a) their respective billing policies,
arrangements, protocols and instructions will comply with any applicable
reimbursement requirements under Medical Reimbursement Programs, and will be
administered by properly trained personnel, and (b) their respective
compensation arrangements and other arrangements with referral sources
(including referring physicians, healthcare facilities and employees) will
comply with applicable state and federal self-referral and anti-kickback laws,
including without limitation 42 U.S.C. Section 1320a-7b(b)(1)-(b)(2) and 42
U.S.C. Section 1395nn. To the extent applicable, Borrower will, and will cause
each Subsidiary to, make commercially reasonable efforts to implement policies
that are compliant with HIPAA. In accordance with all applicable laws, for any
natural Person Borrower or any Subsidiary engages to perform services normally
performed by an employee, Borrower or such Subsidiary shall classify that person
as an employee rather than an independent contractor.

 

LOAN AGREEMENT   -33-  



--------------------------------------------------------------------------------

Section 7.10 Health Care Law and Requirements. Borrower will, and will cause
each Subsidiary to:

(a) Keep in full force and effect all Authorizations required to operate such
Person’s business under applicable Health Care Laws and maintain any other
Health Care Permits or qualifications necessary to conduct, arrange for,
administer, provide services in connection with or receive payment under any
applicable Governmental Payor Program in which such Person participates or is
enrolled (regardless of participation status).

(b) Promptly provide a written report to Lender (in such form as may be
reasonably required by Lender) describing in reasonable detail the
non-privileged aspects of any matter that could reasonably be expected to lead
to the loss, revocation or suspension (or threatened loss, revocation or
suspension) of any material Authorization or of any material qualification of
Borrower or any Subsidiary, provided that any internal reports to a Person’s
compliance “hot line” which are promptly investigated and determined to be
without merit need not be reported.

(c) Promptly furnish or cause to be furnished to Lender notice of all fines or
penalties imposed by any Governmental Authority under any applicable Health Care
Law against Borrower, any Subsidiary, or any Health Care Provider in excess of
$150,000.

(d) Promptly furnish or cause to be furnished to Lender notice of all
allegations by any Governmental Authority (or any agent thereof) of fraudulent
activities of Borrower or any Subsidiary.

(e) Not use the services of, in any capacity, (i) any Person debarred under 21
U.S.C. § 335a or any similar state law or regulation, or (ii) any Person
disqualified or restricted as a clinical investigator pursuant to 21 C.F.R. §
312.70 or who has been or is the subject of a disqualification proceeding under
21 C.F.R. § 312.70.

(f) Obtain and maintain, as applicable, all Health Care Permits and orders from
third parties, including, federal, state and local governmental units or any
other entity, including without limitation approvals by any applicable agencies
necessary for operation of, and reimbursement to, Borrower and each Subsidiary.

(g) Refrain from contracting with any party who has violated any applicable
Health Care Law.

Section 7.11 Compliance with Agreements. Borrower will comply, and will cause
each Subsidiary to comply, in all respects, with all agreements, contracts, and
instruments binding on it or affecting its Property or business (except to the
extent failure to so comply would not reasonably be expected to have a Material
Adverse Effect).

 

LOAN AGREEMENT   -34-  



--------------------------------------------------------------------------------

Section 7.12 Further Assurances. Borrower will, and will cause each Subsidiary
to, execute and deliver such further agreements and instruments and take such
further action as may be requested by Lender to carry out the provisions and
purposes of this Agreement and the other Loan Documents and to create, preserve,
and perfect the Liens of Lender in the Collateral.

Section 7.13 ERISA. Borrower will comply, and will cause each Subsidiary to
comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

Section 7.14 Depository Relationship. Within sixty (60) days after the Closing
Date, Borrower will, and will cause each Subsidiary to, maintain Lender as its
principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts for the term hereof.

Section 7.15 Use of Proceeds. Borrower will use the proceeds of the Loans solely
for the purposes set forth in Section 2.3 herein.

Section 7.16 Corporate Compliance Program. Borrower will maintain, and will
cause each Subsidiary to maintain, on its behalf, a corporate compliance program
that complies with the applicable model guidance issued by the Office of
Inspector General of the Department of Health and Human Services and is
otherwise reasonably acceptable to Lender. Borrower will modify, and will cause
each Subsidiary to modify, such corporate compliance program from time to time
as may be necessary to ensure continuing compliance with all applicable laws,
ordinances, rules, regulations and requirements (including all applicable Health
Care Laws and state corporate laws). Borrower will permit, and will cause each
Subsidiary to permit, Lender or any of its outside consultants to review such
corporate compliance programs from time to time.

Section 7.17 Health Care Notices. In addition to the notices delivered pursuant
to Section 7.1, Borrower will, within 10 days after obtaining knowledge or
receiving notice of the occurrence of any of the following facts, events or
circumstances, existing, pending or threatened, provide Lender with written
notice summarizing such facts, events or circumstances, together with such
supporting data and information as shall be necessary to fully explain to Lender
the scope and nature of the fact, event or circumstance, and thereafter shall
provide to Lender, within 10 days of the Lender’s request, such additional
information as Lender shall request regarding such disclosure:

(a) that Borrower or any other Obligated Party hereafter becomes subject to any
federal, state, local governmental or private payor civil or criminal
investigations, inquiries or audits involving and/or related to its compliance
with Health Care Laws which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

 

LOAN AGREEMENT   -35-  



--------------------------------------------------------------------------------

(b) that an owner, officer or employee of Borrower or any other Obligated Party:
(i) has had a civil monetary penalty assessed against him or her pursuant to 42
U.S.C. §1320a-7a or is the subject of a proceeding seeking to assess such
penalty; (ii) has been excluded from participation in any Federal Health Care
Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of a
proceeding seeking to assess such penalty; (iii) has been convicted (as that
term is defined in 42 C.F.R. §1001.2) of any of those offenses described in 42
U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a
proceeding seeking to assess such penalty; or (iv) has been involved or
personally named in a U.S. Attorney complaint made or any other action taken
pursuant to the False Claims Act under 31 U.S.C. §§3729-3731 or qui tam action
brought pursuant to 31 U.S.C. §3729 et seq.;

(c) any material governmental reimbursement audits related to Borrower or any
other Obligated Party by any commission, board or agency (other than routine
reviews and audits in the ordinary course of business);

(d) any charges of licensing violations involving Borrower or any other
Obligated Party that could reasonably be expected to result in suspension or
revocation of Borrower’s or such Obligated Party’s license or, in the case of
any suspension or revocation of any Health Care Provider’s license, such
suspension or revocation would reasonably be expected to have a Material Adverse
Effect;

(e) any health care survey report related to licensure of certification which
includes any statement of deficiencies pertaining to Borrower or any other
Obligated Party for which a plan of correction has not been accepted by
applicable Governmental Authorities within 90 days after the issuance of a
statement of deficiencies;

(f) any revocation, suspension, termination, probation, restriction, limitation,
denial, or non-renewal affecting Borrower or any other Obligated Party with
respect to any provider participation or Provider Agreement, billing number or
electronic funds transfer instruction; or

(g) with respect to Eligible Accounts owed by a commercial insurance company,
that any such commercial insurance company has ceased paying on all of its
Accounts for a period of more than 30 consecutive days.

Section 7.18 Post-Closing Covenant. Borrower will, and will cause each
Subsidiary to, within sixty (60) days after the Closing Date, deliver to the
Lender (a) an executed landlord subordination, in form and substance
satisfactory to Lender, covering (i) the leased property located at 2301 Marsh
Lane, Plano, Texas, pursuant to which the Landlord shall expressly subordinate
to Lender the Landlord’s liens in Borrower’s assets, including those liens
evidenced by UCC Financing Statement No. 12-0007192123, filed on March 6, 2012
with the Texas Secretary of State, naming Prior Borrower, as debtor, and
Landlord, as secured party, and (b) to the extent required by Section 4.7 of the
Security Agreement, any other leased location at which any Collateral is
maintained, in each case together with a copy of any lease agreement related to
each such leased location.

 

LOAN AGREEMENT   -36-  



--------------------------------------------------------------------------------

ARTICLE VIII

Negative Covenants

Borrower covenants and agrees that, as long as the Obligations (other than
contingent indemnification and reimbursement obligations in respect of which no
claim for payment has yet been asserted by the Person entitled thereto) or any
part thereof are outstanding, Borrower will perform and observe the following
negative covenants, unless Lender shall otherwise consent in writing:

Section 8.1 Debt. Borrower will not incur, create, assume, or permit to exist,
and will not permit any Subsidiary to incur, create, assume, or permit to exist,
any Debt, except (collectively referred to as “Permitted Debt”):

(a) Debt to Lender;

(b) Debt existing on the Closing Date and described on Schedule 8.1 hereto;

(c) Capitalized Lease Obligations incurred in the ordinary course of business
not to exceed $7,500,000 in the aggregate at any time outstanding;

(d) Purchase money Debt incurred in the ordinary course of business and
additional Debt not otherwise permitted hereunder not to exceed $250,000 for any
single transaction and an aggregate combined amount at any time outstanding of
$500,000;

(e) Subordinated Debt as approved by Lender from time to time;

(f) Hedge Agreements maintained with Lender or one or more of its Affiliates;
and

(g) Debt to Parent or any of its Subsidiaries not to exceed $3,000,000 in the
aggregate at any time outstanding, so long as such Debt is (i) unsecured, and
(ii) subordinated to the Obligations pursuant to a Subordination Agreement.

Section 8.2 Limitation on Liens. Borrower will not incur, create, assume, or
permit to exist, and will not permit any Subsidiary to incur, create, assume, or
permit to exist, any Lien upon any of its Property, assets, or revenues, whether
now owned or hereafter acquired, except (collectively referred to as “Permitted
Liens”):

(a) Liens existing on the Closing Date and disclosed on Schedule 8.2 hereto;

(b) Liens in favor of Lender;

 

LOAN AGREEMENT   -37-  



--------------------------------------------------------------------------------

(c) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or any Subsidiary to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use;

(d) Liens for Taxes which are not delinquent or which are being contested in
good faith and for which adequate reserves have been established;

(e) Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;

(f) Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, or contracts
(other than for payment of Debt), or leases made in the ordinary course of
business;

(g) Purchase money Liens on specific Property to secure Debt used to acquire
such Property to the extent permitted in Section 8.1(d);

(h) Liens related to Subordinated Debt that have been subordinated to Lender’s
Liens pursuant to a Subordination Agreement; and

(i) Liens in favor of the Landlord pursuant to the Lease, to the extent such
Liens have been subordinated to Lender’s Liens pursuant to a Subordination
Agreement.

Section 8.3 Mergers, Acquisitions, Etc. Without the prior written consent of
Lender (such consent not to be unreasonably withheld), Borrower will not, nor
will it permit any Subsidiary to, become a party to a merger or consolidation,
or purchase or otherwise acquire all or substantially all of the assets of any
Person, or any shares or other evidence of beneficial ownership of any Person,
or wind-up, dissolve, or liquidate, except that (a) Borrower may merge with any
of its Subsidiaries so long as Borrower is the survivor of such merger,
(b) Subsidiaries may be merged with and into each other, and (c) Borrower may
consummate the Asset Sale in accordance with the terms of the Acquisition
Documents.

Section 8.4 Restricted Payments. Borrower will not declare or pay, directly or
indirectly, any Restricted Payment, or any management or similar fees, or incur
any obligation (contingent or otherwise) to do so, except: (a) so long as
Borrower is treated as a pass-through entity for federal income tax purposes,
Borrower may make Permitted Tax Distributions to holders of its equity
interests, and (b) Borrower may from time to time make any other Restricted
Payments not otherwise permitted hereunder so long as, both immediately prior
giving effect to such Restricted Payment and after giving pro forma effect
thereto, (i) no Default exists, and (ii) Borrower is in compliance with the
financial covenants set forth in Article IX hereof.

 

LOAN AGREEMENT   -38-  



--------------------------------------------------------------------------------

Section 8.5 Loans and Investments. Borrower will not make, and will not permit
any Subsidiary to make, any advance, loan, extension of credit, or capital
contribution to or investment in, or purchase, or permit any Subsidiary to
purchase, any stock, bonds, notes, debentures, or other securities of, any
Person, except:

(a) Readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one year or less from the date of acquisition;

(b) Fully insured certificates of deposit with maturities of one year or less
from the date of acquisition issued by (i) Lender or (ii) any commercial bank
operating in the United States of America having capital and surplus in excess
of $500,000,000;

(c) Commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one of the two highest rating categories of Standard and Poor’s
Corporation or Moody’s Investors Service;

(d) Money market accounts substantially all of the assets of which are invested
in investments of the type described in clauses (a) through (c) above; and

(e) Extensions of trade credit in the ordinary course of business consistent
with historical practice.

Section 8.6 Limitation on Issuance of Equity. Borrower will not, and will not
permit any of its Subsidiaries to, at any time issue, sell, assign, or otherwise
dispose of (a) any of its equity interests, (b) any securities exchangeable for
or convertible into or carrying any rights to acquire any of its equity
interests, or (c) any option, warrant, or other right to acquire any of its
equity interests.

Section 8.7 Transactions With Affiliates. Borrower will not enter into, and will
not permit any Subsidiary to enter into, any transaction, including, without
limitation, the purchase, sale, or exchange of Property or the rendering of any
service, with any Affiliate of Borrower or such Subsidiary, except
(a) transactions among Obligated Parties and (b) in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to Borrower or
such Subsidiary than would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate of Borrower or such Subsidiary.

Section 8.8 Disposition of Assets. Borrower will not sell, lease, assign,
transfer, or otherwise dispose of any of its assets, or permit any Subsidiary to
do so with any of its assets, except (a) dispositions of inventory in the
ordinary course of business or (b) dispositions, for fair value, of damaged,
worn-out and obsolete equipment not necessary or useful to the conduct of
business.

 

LOAN AGREEMENT   -39-  



--------------------------------------------------------------------------------

Section 8.9 Sale and Leaseback. Borrower will not enter into, and will not
permit any Subsidiary to enter into, any arrangement with any Person pursuant to
which it leases from such Person real or personal Property that has been or is
to be sold or transferred, directly or indirectly, by it to such Person.

Section 8.10 Prepayment of Debt. Borrower will not prepay, and will not permit
any Subsidiary to prepay, any Debt, except (a) the Obligations and (b) as
otherwise expressly permitted by any Subordination Agreement.

Section 8.11 Nature of Business. Borrower will not, and will not permit any
Subsidiary to, (a) engage in any business other than the businesses in which
they are engaged as of the date hereof, or (b) cease or suspend operations of
the businesses in which they are engaged as of the Closing Date.

Section 8.12 Environmental Protection. Borrower will not, and will not permit
any of its Subsidiaries to, (a) use (or permit any tenant to use) any of their
respective Property or assets for the handling, processing, storage,
transportation, or disposal of any Hazardous Material, except as in compliance
with Environmental Laws, (b) generate any Hazardous Material, except as in
compliance with Environmental Laws, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material, or
(d) otherwise conduct any activity or use any of their respective Property or
assets in any manner that is likely to violate any Environmental Law or create
any Environmental Liabilities for which Borrower or any of its Subsidiaries
would be responsible.

Section 8.13 Accounting. Borrower will not, and will not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
Lender, or (b) in tax reporting treatment, except as required by law and
disclosed to Lender.

Section 8.14 No Negative Pledge. Borrower will not, and will not permit any
Subsidiary to, enter into or permit to exist any arrangement or agreement, other
than pursuant to this Agreement or any other Loan Document, which directly or
indirectly prohibits Borrower or any Subsidiary from creating or incurring a
Lien on any of its assets.

Section 8.15 Pledge of Equity Interests of Borrower. Borrower will not, and will
not permit any other holder of an equity interest in Borrower to, enter into or
permit to exist any arrangement or agreement, other than pursuant to this
Agreement or any other Loan Document, which directly or indirectly pledges the
equity interests of Borrower or prohibits the pledge of such equity interests in
Borrower.

 

LOAN AGREEMENT   -40-  



--------------------------------------------------------------------------------

Section 8.16 Additional Subsidiaries. Borrower will not, and will not permit any
Subsidiary to, form or acquire any Subsidiary not listed on Schedule 6.14 unless
Borrower (a) provides an executed supplement to the Security Agreement for such
new Subsidiary in form and substance satisfactory to Lender and (b) provides an
executed Guaranty, or supplement thereto, for such new Subsidiary in form and
substance satisfactory to Lender (both such documents under clauses (a) and
(b) herein shall constitute Security Documents and Loan Documents for purposes
of this Agreement).

Section 8.17 Amendment of Certain Documents. Borrower will not, and will not
permit any Subsidiary to, amend, modify, restate or supplement (a) any of its
Constituent Documents or any of the Acquisition Documents in any manner that
would be materially adverse to Borrower, any Subsidiary of Borrower, or Lender,
(b) the Lease in any manner that would be materially adverse to Lender’s
interests hereunder, or (c) any Subordinated Loan Document, except, with respect
to clause (c), (i) as otherwise expressly permitted by the terms of the
applicable Subordination Agreement, or (ii) as otherwise approved in writing by
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed.

ARTICLE IX

Financial Covenants

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding, Borrower will, at all times, observe and perform the
following financial covenants, unless Lender shall otherwise consent in writing.

Section 9.1 Fixed Charge Coverage Ratio. Borrower shall not permit its Fixed
Charge Coverage Ratio to be less the ratio set forth below, tested at the end of
each fiscal quarter of Borrower for the applicable measurement period set forth
below, commencing with the fiscal quarter ending June 30, 2016:

 

Fiscal Quarter Ending On:

  

Minimum Fixed Charge

Coverage Ratio:

  

Measurement Period:

June 30, 2016

   1.00 to 1.00    Fiscal quarter then ending

September 30, 2016 and December 31, 2016

   1.05 to 1.00    Fiscal quarter then ending

March 31, 2017 and thereafter

   1.10 to 1.00    Four fiscal quarters then ending

 

LOAN AGREEMENT   -41-  



--------------------------------------------------------------------------------

Section 9.2 Days Cash on Hand. Borrower shall not permit its Days Cash on Hand
to be less than 30 days, tested at the end of each fiscal quarter of Borrower,
commencing with the fiscal quarter ending June 30, 2016, for the fiscal quarter
then ending.

ARTICLE X

Default

Section 10.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) Borrower shall fail to pay the Obligations or any part thereof shall not be
paid within three (3) Business Days after the same shall become due or declared
due.

(b) Any representation or warranty made or deemed made by Borrower, any
Subsidiary, or any other Obligated Party (or any of their respective officers)
in any Loan Document or in any certificate, report, notice, or financial
statement furnished at any time in connection with this Agreement shall be
false, misleading, or erroneous in any material respect when made or deemed to
have been made.

(c) Borrower, any Subsidiary, or any other Obligated Party (to the extent
applicable to such party) shall fail to perform, observe, or comply with any
covenant, agreement, or term contained in Sections 7.1, 7.2, 7.6, 7.9, 7.10,
7.14, 7.16, 7.17, and 7.18, and Articles VIII and IX, and, if such failure can
be cured, such failure shall continue uncured for a period of 20 days.

(d) Borrower, any Subsidiary, or any other Obligated Party (to the extent
applicable to such party) shall fail to perform, observe, or comply with any
covenant, agreement, or term contained in any Loan Document (other than those
specified in clauses (a), (b) and (c) of this Section), and, if such failure can
be cured, such failure shall continue uncured for a period of 30 days.

(e) Borrower, any Subsidiary, or any other Obligated Party shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or a
substantial part of its Property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing.

(f) (i) Any default or event of default occurs under any agreement, document, or
instrument Borrower, any Subsidiary, or any other Obligated Party has with
Lender or any Affiliate of Lender; (ii) any default or event of default occurs
under any Subordinated Loan Document; or (iii) to the extent not covered under
clause (i) or (ii) above, Borrower,

 

LOAN AGREEMENT   -42-  



--------------------------------------------------------------------------------

any Subsidiary, or any other Obligated Party shall fail to pay when due any
principal of or interest on any Debt in excess of $150,000 (other than the
Obligations), or the maturity of any such Debt shall have been accelerated, or
any such Debt shall have been required to be prepaid prior to the stated
maturity thereof, or any event shall have occurred that permits (or, with the
giving of notice or lapse of time or both, would permit) any holder or holders
of such Debt or any Person acting on behalf of such holder or holders to
accelerate the maturity thereof or require any such prepayment.

(g) This Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by Borrower, any Subsidiary, any other
Obligated Party or any of their respective shareholders, or Borrower, any
Subsidiary, or any other Obligated Party shall deny that it has any further
liability or obligation under any of the Loan Documents, or, any Lien or
security interest created by the Loan Documents shall for any reason cease to be
a valid, first priority perfected security interest in and Lien upon any of the
Collateral purported to be covered thereby (except for Permitted Liens).

(h) Any of the following events shall occur or exist with respect to Borrower or
any ERISA Affiliate: (i) any Prohibited Transaction involving any Plan; (ii) any
Reportable Event with respect to any Plan; (iii) the filing under Section 4041
of ERISA of a notice of intent to terminate any Plan or the termination of any
Plan; (iv) any event or circumstance that might constitute grounds entitling the
PBGC to institute proceedings under Section 4042 of ERISA for the termination
of, or for the appointment of a trustee to administer, any Plan, or the
institution by the PBGC of any such proceedings; or (v) complete or partial
withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization, insolvency, or termination of any Multiemployer Plan; and in
each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of Lender
subject Borrower to any tax, penalty, or other liability to a Plan, a
Multiemployer Plan, the PBGC, or otherwise (or any combination thereof) which in
the aggregate exceed or could reasonably be expected to exceed $150,000.

(i) Borrower, any Subsidiary, or any other Obligated Party, or any of their
Property, revenues, or assets, shall become subject to an order of forfeiture,
seizure, or divestiture and the same shall not have been discharged within 30
days from the date of entry thereof.

(j) An involuntary proceeding shall be commenced against Borrower, any
Subsidiary, or any other Obligated Party seeking liquidation, reorganization, or
other relief with respect to it or its debts under any bankruptcy, insolvency,
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for it or a
substantial part of its Property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of 30 days.

(k) Borrower, any Subsidiary or any other Obligated Party shall fail to
discharge within a period of 30 days after the commencement thereof any
attachment, sequestration, or similar proceeding or proceedings involving an
aggregate uninsured amount in excess of $150,000 against any of its assets or
Property.

 

LOAN AGREEMENT   -43-  



--------------------------------------------------------------------------------

(l) A final judgment or judgments for the payment of money in excess of $150,000
in the aggregate and not covered by insurance shall be rendered by a court or
courts against Borrower, any Subsidiary, or any other Obligated Party and the
same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof and Borrower or the relevant Subsidiary or
Obligated Party shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal.

(m) Any Guarantor shall be in default under any obligations owed to Lender with
respect to Obligations arising under this Agreement or the other Loan Documents.

(n) A Change of Control shall have occurred.

(o) Borrower, any Subsidiary, or any other Obligated Party shall fail to
perform, observe, or comply with any covenant, agreement, or term contained in
any Hedge Agreement.

Section 10.2 Remedies Upon Default. If any Event of Default occurs and is
continuing, Lender may take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; and

(b) exercise all rights and remedies available to it under the Loan Documents or
applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of Lender.

Section 10.3 Performance by Lender. If Borrower shall fail to perform any
covenant or agreement contained in any of the Loan Documents, Lender may perform
or attempt to perform such covenant or agreement on behalf of Borrower. In such
event, Borrower shall, at the request of Lender, promptly pay any amount
expended by Lender in connection with such performance or attempted performance
to Lender, together with interest thereon at the Default Rate from and including
the date of such expenditure to but excluding the date such expenditure is paid
in full. Notwithstanding the foregoing, it is expressly agreed that Lender shall
not have any liability or responsibility for the performance of any obligation
of Borrower under this Agreement or any other Loan Document.

 

LOAN AGREEMENT   -44-  



--------------------------------------------------------------------------------

ARTICLE XI

Miscellaneous

Section 11.1 Expenses. Borrower hereby agrees to pay on demand: (a) all
reasonable costs and expenses of Lender in connection with the preparation,
negotiation, execution, and delivery of this Agreement and the other Loan
Documents and any and all amendments, modifications, renewals, extensions, and
supplements thereof and thereto, including, without limitation, the reasonable
fees and expenses of legal counsel, advisors, consultants, and auditors for
Lender, (b) all out-of-pocket costs and expenses of Lender in connection with
any Default and the enforcement of this Agreement or any other Loan Document,
including, without limitation, the fees and expenses of legal counsel, advisors,
consultants, and auditors for Lender, (c) all transfer, stamp, documentary, or
other similar Taxes levied by any Governmental Authority in respect of this
Agreement or any of the other Loan Documents, (d) all costs, expenses,
assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any security interest or Lien
contemplated by this Agreement or any other Loan Document, and (e) all other
out-of-pocket costs and expenses incurred by Lender in connection with this
Agreement or any other Loan Document, any litigation, dispute, suit, proceeding
or action; the enforcement of its rights and remedies, protection of its
interests in bankruptcy, insolvency or other legal proceedings, including,
without limitation, all costs, expenses, and other charges incurred in
connection with evaluating, observing, collecting, examining, auditing,
appraising, selling, liquidating, or otherwise disposing of the Collateral or
other assets of Borrower.

Section 11.2 INDEMNIFICATION. BORROWER SHALL INDEMNIFY LENDER AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND
AGENTS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) FROM, AND HOLD EACH OF
THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’
FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE
FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE,
ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY BORROWER OF
ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF
THE LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR
AFFECTING ANY OF THE PROPERTY OR ASSETS OF BORROWER OR ANY SUBSIDIARY, OR
(E) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS
AGREEMENT OR

 

LOAN AGREEMENT   -45-  



--------------------------------------------------------------------------------

OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO
THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM
AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE CONTRIBUTORY OR
ORDINARY NEGLIGENCE OF SUCH PERSON; PROVIDED, HOWEVER, THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY BORROWER OR
ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF BORROWER
OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR
ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.

Section 11.3 Limitation of Liability. Neither Lender nor any Affiliate, officer,
director, employee, attorney, or agent of Lender shall have any liability with
respect to, and Borrower hereby waives, releases, and agrees not to sue any of
them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by Borrower in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents. Borrower hereby waives, releases, and agrees not to sue Lender or any
of Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents.

Section 11.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrower, its Subsidiaries, any of their shareholders or any other
Person.

Section 11.5 Lender Not Fiduciary. The relationship between Borrower and Lender
is solely that of debtor and creditor, and Lender has no fiduciary or other
special relationship with Borrower, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.

 

LOAN AGREEMENT   -46-  



--------------------------------------------------------------------------------

Section 11.6 Equitable Relief. Borrower recognizes that in the event Borrower
fails to pay, perform, observe, or discharge any or all of the Obligations, any
remedy at law may prove to be inadequate relief to Lender. Borrower therefore
agrees that Lender, if Lender so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

Section 11.7 No Waiver; Cumulative Remedies. No failure on the part of Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

Section 11.8 Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of Lender and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of Lender.

Section 11.9 Survival. All representations and warranties made in this Agreement
or any other Loan Document or in any document, statement, or certificate
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and no investigation by
Lender or any closing shall affect the representations and warranties or the
right of Lender to rely upon them. Without prejudice to the survival of any
other obligation of Borrower hereunder, the obligations of Borrower under
Sections 11.1 and 11.2 shall survive repayment of all Obligations hereunder.

Section 11.10 Amendments. The provisions of this Agreement and the other Loan
Documents to which Borrower is a party may be amended or waived only by an
instrument in writing signed by the parties hereto.

Section 11.11 Notices. All notices and other communications provided for in this
Agreement and the other Loan Documents to which Borrower or any Subsidiary is a
party shall be given or made by facsimile or in writing and mailed by certified
mail return receipt requested, or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages hereof;
or, as to any party, at such other address as shall be designated by such party
in a notice to the other party given in accordance with this Section. Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by facsimile, subject to telephone
confirmation of receipt, or when personally delivered or, in the case of a
mailed notice, when duly deposited in the mails, in each case given or addressed
as aforesaid; provided, however, notices to Lender pursuant to Article II shall
not be effective until received by Lender.

 

LOAN AGREEMENT   -47-  



--------------------------------------------------------------------------------

Section 11.12 Governing Law; Venue; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. This Agreement has been
entered into in Dallas County, Texas, and it shall be performable for all
purposes in Dallas County, Texas. Any action or proceeding against Borrower
under or in connection with any of the Loan Documents may be brought in any
state or federal court in Dallas County, Texas. Borrower hereby irrevocably
(a) submits to the nonexclusive jurisdiction of such courts, and (b) waives any
objection it may now or hereafter have as to the venue of any such action or
proceeding brought in any such court or that any such court is an inconvenient
forum. Nothing herein or in any of the other Loan Documents shall affect the
right of Lender to serve process in any manner permitted by law or shall limit
the right of Lender to bring any action or proceeding against Borrower or with
respect to any of its Property in courts in other jurisdictions. Any action or
proceeding by Borrower against Lender shall be brought only in a court located
in Dallas County, Texas.

Section 11.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original (including facsimile and
electronic copies), but all of which together shall constitute one and the same
instrument.

Section 11.14 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

Section 11.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 11.16 Participations; Etc. Lender shall have the right at any time and
from time to time to grant participations in, and sell and transfer, the
Obligations and the Loan Documents. Each actual or proposed participant or
assignee, as the case may be, shall be entitled to receive from Lender all
information received by Lender regarding Borrower, its Subsidiaries, and any
other Obligated Party.

Section 11.17 Construction. Borrower and Lender acknowledge that each of them
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel.

 

LOAN AGREEMENT   -48-  



--------------------------------------------------------------------------------

Section 11.18 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

Section 11.19 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

Section 11.20 Maximum Interest Rate. No provision of this Agreement or any other
Loan Document shall require the payment or the collection of interest in excess
of the Maximum Lawful Rate. If any excess of interest in such respect is hereby
provided for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither Borrower nor the sureties,
guarantors, successors, or assigns of Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event Lender
ever receives, collects, or applies as interest any such sum, such amount which
would be in excess of the Maximum Lawful Rate shall be applied as a payment and
reduction of the principal of the indebtedness evidenced by the Notes, as
determined by Lender; and, if the principal of the Notes have been paid in full,
any remaining excess shall forthwith be paid to Borrower. In determining whether
or not the interest paid or payable exceeds the Maximum Lawful Rate, Borrower
and Lender shall, to the extent permitted by applicable law, (a) characterize
any non-principal payment as an expense, fee, or premium rather than as
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the entire contemplated term of the indebtedness
evidenced by the Notes so that interest for the entire term does not exceed the
Maximum Lawful Rate.

Section 11.21 USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower and its Subsidiaries pursuant to Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or

 

LOAN AGREEMENT   -49-  



--------------------------------------------------------------------------------

other financial services product. What this means for Borrower and its
Subsidiaries: When Borrower or any Subsidiary opens an account, if Borrower or
such Subsidiary is an individual, Lender will ask for Borrower’s or such
Subsidiary’s name, taxpayer identification number, residential address, date of
birth, and other information that will allow Lender to identify Borrower or such
Subsidiary, and if Borrower or such Subsidiary is not an individual, Lender will
ask for Borrower’s or such Subsidiary’s name, taxpayer identification number,
business address, and other information that will allow Lender to identify such
Borrower or such Subsidiary. Lender may also ask, if Borrower or such Subsidiary
is an individual, to see Borrower’s or such Subsidiary’s driver’s license or
other identifying documents, and if Borrower or such Subsidiary is not an
individual, to see Borrower’s or such Subsidiary’s legal organizational
documents or other identifying documents.

Section 11.22 Amendment and Restatement. This amendment and restatement is in
extension and renewal, and not in extinguishment or novation, of the
indebtedness outstanding under the Existing Loan Agreement, as herein provided.
The indebtedness under this Agreement constitutes an extension, renewal, and
ratification of the outstanding indebtedness under the Existing Loan Agreement,
upon and subject to the terms and conditions of this Agreement.

Section 11.23 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Left Blank. Signature Pages to Follow.]

 

LOAN AGREEMENT   -50-  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  BORROWER:  

MARSH LANE SURGICAL HOSPITAL, LLC,

a Texas limited liability company

  By:   NORTHSTAR HEALTHCARE SUBCO, L.L.C.,     a Delaware limited liability
company,     its sole Manager     By:  

/s/ Kenneth Klein

      Kenneth Klein       Chief Financial Officer

 

      Address for Notices:    2301 Marsh Lane          Plano, Texas 75093      
Telephone No.:   

 

      Attention:   

 

      e-mail:    kklein@nobilishealth.com



--------------------------------------------------------------------------------

LENDER:

LEGACYTEXAS BANK,

successor to ViewPoint Bank, N.A.

By:  

/s/ Michael Ansolabehere

  Michael Ansolabehere   Managing Director

 

    Address for Notices:    LegacyTexas Bank        8411 Preston Road, Suite 600
       Dallas, Texas 75225     Fax No.:    (214) 217-7035     Telephone No.:   
(214) 217-7051     Attention:    Michael Ansolabehere     e-mail:   
Michael.Ansolabehere@legacytexas.com